department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc corp br6 spro-105569-00 uilc internal_revenue_service national_office technical assistance memorandum for district_counsel brooklyn cc ner brk attn andrew mandell from associate chief_counsel corporate cc corp subject lease_stripping transactions disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent in your incoming memorandum you requested guidance on several issues arising in transactions detected by the lease_stripping isp your question concerning the application of sec_482 was addressed separately by cc intl their response is attached the attached memorandum assumes for purposes of the sec_482 analysis that the series of transactions described therein qualify as successive sec_351 exchanges and that the transferor_corporation properly receives inflated basis stock of the transferee corporation this assumption does not alter the position taken in our date memorandum to you which details the necessary analysis to be undertaken in order to determine whether a particular transaction actually qualifies for sec_351 treatment as well as how to determine the correct basis of the transferee corporation stock spro-105569-00 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views prior to any disclosure assistant chief_counsel corporate by alfred c bishop branch chief cc corp spro-105569-00 internal_revenue_service memorandum cc intl br5 mmcahn date date to from arturo estrada cc dom fs corp paul epstein cc intl br5 subject lease_stripping transactions introduction you have requested assistance regarding the application of sec_482 to a later stage of a lease_strip transaction the information provided describes a hypothetical_transaction that does not identify specific participants by name we understand that the facts of each case may differ slightly conclusion sec_482 is implicated when a partnership partnership transferred its high basis low fair_market_value stock in a subsidiary of corporation x to company a in a sec_351 transaction followed by company a selling the subsidiary’s stock at its fair_market_value to company b which is controlled by the promoter of the overall transaction these transactions were part of a preconceived plan to allow company a to shelter a large capital_gain sec_482 is implicated since partnership and the promoter who indirectly owned the remainder of company a’s stock acted in concert or with a common goal or purpose within the meaning of sec_1_482-1 in transferring property to a corporation which they together both controlled with the intent to shift the tax loss to company a although partnership transferred the subsidiary’s stock as part of a nontaxable_transaction in which the transferee takes a carryover_basis in the stock sec_482 permits the commissioner to allocate the built in loss on the stock back to partnership since the transfer was effected solely for tax_avoidance purposes discussion facts spro-105569-00 in the early stage of the transaction at issue in date there was a lease_strip transaction at the conclusion of which partnership owned shares of preferred_stock in a subsidiary of whose shares purportedly had a high basis of dollar_figure million and low fair_market_value of dollar_figure the subsidiary received dollar_figure million from c ltd in payment of nonrecourse notes which it held the subsidiary had previously assumed partnership’s liability to pay rent on the equipment which corporation x the end user placed_in_service in its trade_or_business we assume consistently with other similar transactions we have evaluated that partnership’s majority interest is held by a foreign_person that is not subject_to tax on gains in the united_states or otherwise by a tax neutral entity company a is an unrelated corporation the stock of which is owned by five individuals who have decided to sell their interests in company a company a owns assets with a fair_market_value of dollar_figure million and an adjusted_basis of dollar_figure million company a has a built in gain with respect to its assets of dollar_figure million which may affect the sale price of the shares to the five individuals in order for the company a’s five shareholders to sell their shares of company a without decreasing the sales_price to account for the tax_liability with respect to built in gains the promoter structured the following transaction on date the promoters formed a partnership and contributed dollar_figure in exchange for a partnership_interest the partnership formed company a acquisition corp aac contributing the dollar_figure in exchange for all its outstanding_stock aac then borrowed dollar_figure million from an unrelated bank and purchased all the stock of company a for dollar_figure million aac was then merged into company a at the end of this series of transactions the interim results to the overall transaction are as follows company a’s original shareholders received dollar_figure million for their stock in company a the promoters own all the stock of company a and company a is saddled with dollar_figure million of debt to the unrelated bank also on date partnership then entered into a sec_351 transaction with company a in which it transfer sec_75 shares of the corporation x subsidiary’s preferred_stock in exchange for shares of company a’s common_stock apparently the promoters also contributed_property so that the transaction would qualify under sec_351 although not stated in the facts submitted to us we assume that partnership through its shares of company a’s common_stock owns only a nominal interest in company a’s voting rights and fair_market_value on date company a sold its assets other than the corporation x subsidiary stock to an unrelated corporation for dollar_figure million the fair_market_value of its spro-105569-00 assets company a recognized a capital_gain of dollar_figure million dollar_figure million was used to pay off its liability to the bank and the remaining dollar_figure million was used to pay fees and other liabilities on date company a then sold the corporation x subsidiary stock for dollar_figure and claimed a capital_loss in the amount of dollar_figure ie dollar_figure its purported basis in the shares of the corporation x subsidiary preferred_stock and dollar_figure its amount_realized for the shares we analyze whether sec_482 can be applied to this transaction for purposes of this discussion we assume that partnership’s basis in it sec_150 shares of the corporation x subsidiary’s preferred_stock is dollar_figure and that the partnership’s transfer of shares of the corporation x subsidiary’s preferred_stock to company a otherwise qualifies as a sec_351 transaction law and analysis a sec_482 -- generally sec_482 provides the following in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions between or among such organizations if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations emphasis added thus in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests accordingly the first issue is whether for purposes of sec_482 the parties ie partnership promoters and company a are controlled by the same interests notwithstanding that partnership only owned shares of company a’s common_stock we then discuss whether sec_482 can be applied to this transaction notwithstanding an otherwise valid sec_351 transaction which would dictate that company a’s basis in the the corporation x subsidiary preferred_stock was approximately dollar_figure million and that company a should recognize its loss in the amount of the difference of adjusted_basis and fair_market_value it is unclear why the purchaser would pay dollar_figure million more than the value of the assets spro-105569-00 b legal standard for control there are alternative sets of regulations covering different periods that potentially apply to control issues under sec_482 because you have requested information on how sec_482 may generally apply to lease_stripping transactions this analysis includes discussion and citation of both current and prior regulations the regulations apply to taxable years beginning on or before date the regulations apply to taxable years beginning after date and the regulations apply to taxable years beginning after date unless an election is made to apply them to all prior open years sec_1_482-1t sec_1_482-1 apparently only the regulations are applicable to the current pattern that we discuss in this memorandum since the taxable_year at issue is however similar transactions may involve years for which the or regulations are applicable consequently we will refer to each set of regulations and to the extent necessary distinguish between the regulations by referring to their year of promulgation in parenthesis when a specific set of regulations is referred to the sec_482 regulations define control to include any kind of control direct or indirect whether legally enforceable and however exercisable or exercised sec_1_482-1 1968_1_cb_218 sec_1_482-1t 1993_1_cb_90 sec_1_482-1 1994_2_cb_93 see also 1_bta_624 acq 1925_1_cb_2 c ontrol not arising or flowing from legally enforceable means may be just as effective in evading taxation as if found on the most formal and readily enforceable legal instrument the regulations also state that i t is the reality of control that is decisive rather than a rigid focus on record ownership of the entities at issue id accord 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 17_tc_231 aff’d 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 revrul_65_142 1965_1_cb_223 372_f2d_415 4th cir aff’g tcmemo_1966_015 cert_denied 389_us_841 moreover the regulations provide that a presumption of control arises if income or deductions have been arbitrarily shifted sec_1_482-1 see 598_f2d_1382 5th cir rev’g a f t r 2d ria n d tex holding that based on sec_1_482-1 the service properly argued that proof of income_shifting between two corporations establishes a presumption of common_control accord 294_f2d_82 5th cir aff’g 32_tc_390 acq 1959_2_cb_4 referring to reg sec_29 the and regulations also contain this presumption and add that control may exist as a result of the actions of two or more taxpayers acting in concert with a common goal or purpose sec_1 spro-105569-00 1t g sec_1_482-1 accord dhl corp v commissioner tcmemo_1998_461 w hen the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled in determining whether the control requirement under the regulations is satisfied thus under the regulations joint legal ownership or overlapping ownership is not required for unrelated corporations to come within the purview of sec_482 if income_or_deduction shifting is present or if there is common goal to shift income or deductions but see 5_tc_558 acq c b acq withdrawn and substituted for nonacq revrul_65_142 1965_1_cb_223 54_tc_912 rev’d in relevant part 453_f2d_1144 2nd cir cert_denied 407_us_934 reh’g denied 409_us_899 nonacq 1975_2_cb_3 nonacquiescence relates to tax_court opinion only as the second circuit adopted an interpretation of control that is consistent with and sec_482 regulations where the service seeks to establish common_control due to the presence of an artificial shifting_of_income and deductions it is the service’s burden to prove the applicability of sec_482 by establishing a shifting_of_income and deductions dallas ceramic co pincite c legal standard for same interests if control is found to exist the service may allocate income and deductions among members of the controlled_group sec_1_482-1 sec_1_482-1t sec_1_482-1 a controlled_group or controlled_taxpayer is defined to mean the entities owned or controlled by the same interests and includes the taxpayer that owns or controls other taxpayers sec_1_482-1 sec_1_482-1t sec_1 i unlike the term control the phrase same interests is not defined in the sec_482 regulations case law as well as the legislative_history of sec_482 provide guidance however sec_482 was enacted to prevent the artificial shifting_of_income between controlled taxpayers to avoid federal taxes and thereby milk a taxable entity ie placing deductions in one entity and income related to those deductions in another entity 598_f2d_1375 5th cir citing h rept no 70th cong 1st sess c b part s rept no 70th cong 1st sess c b part see also h rept no and s rept no 67th cong 1st sess in using the term same interests congress intended to include more than the same persons or the same individuals brittingham pincite 366_f2d_890 5th cir aff’g 43_tc_540 cert_denied 386_us_1016 2_bta_229 see also spro-105569-00 lxi-part cong rec statement of sen king referring to the same forces controlling a number of corporations different persons with a common goal or purpose for artificially shifting income can constitute the same interests for the purposes of the statute south texas rice warehouse pincite see also brittingham pincite citing ach t c pincite the phrase same interests should not be narrowly construed to frustrate the intent of sec_482 appeal of rishell phonograph co pincite if the same interests’ was intended to mean only the same persons ’ it would have been easy for congress by using the latter term to have avoided all ambiguity accord grenada indus supra thus it is not necessary that the same person or persons own or control each controlled business before sec_482 can be applied but there must be a common design for the shifting_of_income in order for different entities to constitute the same interests indeed this definition of same interest is identical to the definition of control and the presumption relating thereto in the regulations and case law thus if there is a common design for shifting income or deductions then the requirements for control and same interests will be met see hall v commissioner supra t c pincite an arbitrary shifting_of_income coupled with the ability to direct the actions of an entity establishes control for the purposes of sec_482 -- whether or not ownership exists d invoking sec_482 in the sec_351 transfer of high basis stock this transaction the transfer of built in loss property in a purported sec_351 transaction involves partnership contributing its preferred_stock in the corporation x subsidiary to company a as part of a sec_351 transaction in this transaction partnership transfers stock in which it claims to have a high basis in a manner so that company a takes the partnership’s high basis in the stock as a carryover_basis we believe sec_482 may be applied to this transaction the control element is met since partnership acting in concert with other shareholders of company a engaged in a sec_351 transaction so that the built in loss inherent in the stock of the corporation x subsidiary is transferred to company a see sec_1_482-1 in a similar situation the second circuit in 453_f2d_1144 2d cir rev’g 54_tc_913 held that sec_482 may be applied in a situation where two totally unrelated parties mccurdy and forman each owned of another corporation midtown sec_482 was invoked concerning transactions between the two parent corporations and midtown to the extent that mccurdy and forman together controlled midtown and concerning the loans at issue acted in concert when dealing with midtown but see b forman company inc v commissioner 54_tc_913 rev’d 453_f2d_1144 2d cir 5_tc_558 lastly a presumption of control arises under the facts at issue in that the built in spro-105569-00 loss which had been suffered to the extent that basis of the shares of the corporation x subsidiary exceeded their fair_market_value by partnership was arbitrarily shifted to company a see sec_1_482-1 assuming the secretary has proven that the parties are controlled by the same interests he may distribute apportion or allocate deductions between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any such organizations trades_or_businesses sec_482 generally the commissioner’s determinations under sec_482 must be sustained absent an abuse_of_discretion 88_tc_252 the taxpayer must meet a heavier than normal burden_of_proof and demonstrate that commissioner’s determinations are arbitrary capricious or unreasonable in order for the courts to set_aside the commissioner’s determinations id e sec_482's role in nonrecognition transactions we next discuss the interaction of sec_482 and sec_351 pursuant to his authority to make allocations under sec_482 if necessary to prevent the avoidance of tax or to clearly reflect income the commissioner may allocate to the transferor with respect to a nonrecognition_transaction the built in loss from a sale of property which had previously been transferred in a nonrecognition_transaction sec_1 d sec_1_482-1t sec_1_482-1 courts have sustained the commissioner’s reallocation of gain_or_loss on taxable dispositions to the transferor with respect to the previous nontaxable transfer of the property under sec_351 or sec_311 as then in effect when the sole or primary purpose of the transfer was to avoid taxation eg when the transferee was better able to use the loss absorb the capital_gain or use the deduction for charitable_contributions ruddick corp v united_states cl_ct u s t c p on remand from 643_f2d_168 ct_cl aff’d 732_f2d_168 fed cir commissioner’s reallocation of capital_gain to the subsidiary -transferor was sustained when a wholly owned subsidiary distributed appreciated stock to its parent in a tax free distribution under sec_311 as then in effect so that the parent could offset the capital_gain from the disposition of the stock with its net_operating_loss 556_f2d_889 8th cir commissioner’s reallocation of charitable_contribution_deduction to the wholly owned subsidiary was sustained when the subsidiary distributed the appreciated stock to the parent_corporation and the parent contributed the stock to a charitable_organization so that the parent_corporation could make use of the charitable deduction 137_f2d_600 3d cir sustaining spro-105569-00 commissioner’s reallocation of capital_loss to the parent_corporation when the parent_corporation contributed built in loss stock to its wholly owned subsidiary in a transaction tax free under the predecessor of current sec_351 so that ten months later upon sale of the stock the subsidiary can make use of the capital_loss deduction 67_tc_1022 in this regard it is particularly noteworthy that in southern bancorp v commissioner the commissioner’s allocation of gain to the distributing bank subsidiary was sustained notwithstanding that the court noted that the dividend had a business_purpose since the primary purpose for the dividend was tax_avoidance in southern bancorporation a bank under sec_581 distributed appreciated u s treasury notes as a dividend to its nonbank parent and a few days later the parent sold the notes and realized capital_gain had the subsidiary sold the treasury notes it would have realized ordinary gain although the court recognized that admittedly the payment of a dividend had a business_purpose to provide the parent_corporation with the funds necessary to carry on its business t c pincite the court sustained the commissioner’s reallocation since the subsidiary’s primary business_purpose for distributing the treasury notes as a dividend_in_kind was tax_avoidance id see also 643_f2d_747 ct_cl pincite stating that the tax_evasion prong of sec_482 was applied when a significant element of tax_avoidance existed and conversely that sec_482 should not be applied in nonrecognition transactions in which no tax_avoidance was present but see 84_tc_996 aff’d in part rev’d in part 856_f2d_855 7th cir pincite stating the tax_evasion prong of sec_482 as situations when the sole purpose of the nonrecognition transfer was for tax_avoidance 88_tc_252 same accordingly under the cases and principles cited when partnership transferred its corporation x subsidiary stock to company a in a sec_351 transaction and company a subsequently sold the stock the built in loss may be allocated to partnership assuming the purpose of the transaction was solely or primarily for tax_avoidance we have no information as to company a’s purported business_purpose if any for acquiring the preferred_stock of the subsidiary of x corporation as stated above we argue that sec_482 may be invoked assuming company a’s sole or primary purpose in acquiring the subsidiary’s preferred_stock was to realize the built in capital_loss inherent in the stock some cases state that sec_482 may only be invoked in a nonrecognition_transaction when the taxpayer’s sole purpose for the transaction was tax_avoidance 84_tc_996 aff’d in part rev’d in part 856_f2d_855 7th cir pincite 88_tc_252 as discussed above 67_tc_1022 held that sec_482 also may be applied in a nonrecognition_transaction when the primary purpose of the transaction is tax_avoidance although the taxpayer may also have a nontax business_purpose for the transaction spro-105569-00 it should be noted that both eli lilly and co and g d searle are distinguishable from the situation in this case because both eli lilly and co and g d searle involve situations when taxpayers’ investments in puerto rico were encouraged by congress and the particular assets which were transferred in sec_351 transactions were not disposed of in addition the courts stated that substantial nontax business purposes existed for the transfers _______________________________ paul s epstein senior technical reviewer branch office of associate chief_counsel international
